Citation Nr: 0014166	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  93-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to November 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Tennessee Department of Veterans Affairs had represented 
the veteran.  In February 1999, the veteran's claims file was 
transferred from the Nashville, Tennessee, VA RO to the 
Cleveland, Ohio, VA RO because the veteran had moved from 
Tennessee to Ohio.  It was determined that the veteran's 
representative, the Tennessee Department of Veterans Affairs, 
could no longer represent the veteran.  In February 2000, the 
Board sent a letter to the veteran indicated that the 
Tennessee Department of Veterans Affairs could no longer 
represent her and that, if she desires, she may choose 
another representative.  In that letter, the Board indicated 
that, if the veteran did not respond within thirty days, it 
would be assumed that she did not want representation.  The 
veteran did not respond; therefore, she does not have 
representation.


FINDINGS OF FACT

1.  In 1999, the veteran failed to report for multiple VA 
psychological/psychiatric examinations.

2.  Good cause for the veteran's failure to report for most 
of the scheduled examinations is not shown.

3.  There is no competent evidence that the veteran's current 
acquired psychiatric disorder, diagnosed as late onset 
dysthymia, is related to active service, including the deaths 
of her infant twins or to the subsequent bereavement 
reaction. 





CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that on the March 1984 
entrance examination the veteran reported that she had been 
hospitalized for two days for an attempted suicide in 1978.  
She indicated that she had recovered and that she did not 
know what medications she took at that time.  She denied 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
Her psychiatric evaluation was normal.  In September 1985, 
the veteran complained, in part, of loose bowel movements and 
that she was under stress at her job.  The assessment was 
abdominal pain and loose bowel movements, probably secondary 
to anxiety.  In November 1985, the veteran was self-referred 
to the mental hygiene consultation service for personal 
problems.  When she underwent a periodic physical examination 
in May 1988, her psychiatric evaluation was normal.  

On November 23, 1990, the veteran gave birth via a Cesarean 
section to twins at 26 weeks gestation.  On November 26, 
1990, one of the twins died.  Later that day, when the 
veteran was evaluated by a social worker, she reported 
feeling better emotionally, but that she was still very 
concerned about the surviving twin, who was in critical 
condition.  She indicated that she was planning to return to 
the continental United States.  The veteran was alert, 
cooperative, and soft-spoken.  She denied any suicidal or 
homicidal ideation and her affect was appropriate.  She had 
what appeared to be typical grief reaction.  On December 9, 
1990, the other twin died.  

In February 1991, an Army chaplain wrote a memorandum for 
discharge on behalf of the veteran.  The chaplain indicated 
that the veteran had not only grief in connection with the 
deaths of her children, but also a great amount of anger and 
guilt associated with the circumstances of her time in 
Germany.  In particular, she felt that she was pressured to 
continue working long hours in a stressful environment in the 
late stages of her pregnancy.  It was also noted that 
cirmcumstances of her departure from Germany after the deaths 
of her children contributed to a very emotionally charged 
relationship between the veteran and the Army.  Specifically, 
in February 1991 the veteran had a situation in which she 
"lost it."  The chaplain strongly urged favorable 
consideration of the veteran's request for hardship 
discharge.

The veteran underwent her separation examination in August 
1991.  She reported having or having had depression or 
excessive worry but denied a history of frequent trouble 
sleeping, loss of memory or amnesia, and nervous trouble of 
any sort.  She noted that she had been pregnant with twins 
and that she had had a hard time accepting their deaths.  The 
psychiatric evaluation was normal.

The veteran was afforded a VA general medical examination in 
January 1992.  A psychiatric disorder was not diagnosed.  In 
May 1992, it was noted that the veteran failed to report for 
a VA mental disorders examination. 

In September 1992, the veteran was afforded a VA mental 
disorders examination conducted by a doctor of osteopathy.  
She reported that things had not been the same since the 
deaths of her twins.  The veteran indicated that she had 
crying spells depending on what she saw or heard.  She noted 
that she was unable to hold her godchild because she had to 
avoid infants and children.  The veteran had had a sleep 
disturbance.  She reported that she had she was irritable 
with a low threshold for stress.  She indicated that she was 
terrified of becoming pregnant again.  The veteran noted that 
her appetite was good.  She denied homicidal or suicidal 
ideation.  Her past treatment history included seeing a 
psychiatrist at Fort Benning and counseling by a chaplain.  
She indicated that she had never been treated with medication 
or hospitalized for her depression.  Her present stress 
factors included daily marital conflict.  

On mental status evaluation the veteran was noted to be a 
well developed, well nourished female who was casually 
dressed in a jogging suit.  Her personal hygiene was good.  
She made good eye contact and verbalized readily.  Her mood 
became sad and tearful when she spoke of the loss of her 
twins.  Her thought content concerned her lack of confidence 
in herself since they died.  She exhibited no organic brain 
syndrome, overt psychosis, or underlying thought disorder.  
She denied any homicidal or suicidal ideation.  Her judgment 
and insight were intact.  The diagnoses were uncomplicated 
bereavement and marital problems.

At a July 1993 Board hearing held in Washington, DC, the 
veteran testified that she now had a problem with authority 
because of the lack of support from the United States Army 
after the deaths of her twins.  She said that she was now 
depressed and had low tolerance and patience.  Her mother 
testified that the veteran was irritable after her return 
from active service.  Transcript.

In March 1995, the Board remanded the claim for further 
development.

In July 1995, Fort Benning indicated that no records 
pertaining to the veteran were available at that facility 
with regard to mental health treatment.

In January 1996, the veteran failed to report for two VA 
examinations.  In an April 1996 statement, she indicated that 
there had been a snowstorm at the time of the scheduled 
examinations.

In July 1996, the Board again remanded the claim for further 
development, to include obtaining any additional service 
medical records.  In August 1996, the service department sent 
the only additional service medical record to the Nashville, 
Tennessee, VA RO.

The veteran underwent a VA psychiatric examination in 
September 1996.  She reported that she went through a 
significant grief reaction after the deaths of her twins in 
1990.  She indicated that she has a three-year child, that 
his delivery was uneventful, and that she was currently 
pregnant.  The veteran noted that she was not in control of 
her life and that she could not make any decisions.  She 
reported having a depressed mood, anger, frustration, 
irritability and an inability to make good decisions.  She 
felt that she shook when she was angry and that she had 
reduced concentration.  She said that she had become more 
careless and was losing track of her daily living activities.  
The veteran noted that her current stressor was also 
attributable to her spouse's decision to leave the marriage.  
Other stressors included her mother's ill health and 
emotional problems, along with a history of physical abuse 
and neglect.  The veteran indicated that she believed that 
during active service no one cared about her pregnancy and 
stress because of the crisis at that time in the Persian Gulf 
region and that this apathy resulted in her current emotional 
problems.  

Mental status examination revealed that the veteran's affect 
was constricted.  She cried periodically and frequently when 
giving her history, but was able to continue talking.  She 
also stopped and showed significant anger toward various 
institutions, people, and her life circumstances.  She denied 
any suicidal intent or ideation.  Her mood appeared 
significantly depressed but not to the point of suicide.  
There was a significant sense of entitlement in which she 
believed that she had suffered a lot and was owed 
retribution.  There were no psychotic symptoms of 
hallucinations, delusions or disorganization.  There was a 
feeling of occasionally getting out of control when angry, 
but this was not specified as leading to any dangerous 
activity.  She was oriented to period, person and place.  Her 
memory was adequate for recent and remote events.  There was 
a lack of insight into many of the difficulties that 
presented current problems as well as past history and 
understanding of her contribution to the same.  Her judgment 
was fair.  It was noted that reports from other therapists 
and a possible Minnesota Multiphasic Personality Inventory 
(MMPI) might be obtained to complete the assessment.  An 
adjustment disorder with anxiety and depression was 
diagnosed.  Under Axis IV, there were three moderate 
stressors: impending separation from spouse, impairment at 
work and lack of social outlet, and current pregnancy and 
anxiety over normalcy of childbirth.  A Global Assessment of 
Functioning (GAF) score of 65 was assigned with transient 
reaction to significant psychosocial stressors.

In April 1998, the Board remanded the claim to obtain the 
reports of any psychological testing that was conducted in 
conjunction with the September 1996 VA psychiatric 
examination and to contact the September 1996 VA examiner to 
determine the etiology of the current disorder.  In August 
1998, the Nashville, Tennessee, VA RO wrote to the veteran 
and asked her to indicate whether an MMPI was ever 
administered.  The veteran did not respond.  It was also 
noted that the September 1996 VA examiner was no longer 
employed with VA.

On March 3, 1999, the veteran failed to report for a VA 
psychiatric examination.  On March 9, 1999, the veteran 
reported for a VA psychiatric examination.  The examiner 
indicated that the claims file was reviewed.  The veteran 
reported that, prior to active service, she had no need for 
psychiatric treatment.  She indicated that the military 
doctors were to blame for the deaths of her twins.  The 
veteran noted that she had considerable anxiety and 
apprehension when she was pregnant with her son, who was now 
five years old.  During the 1995 Christmas season, she had 
been admitted to a private psychiatric hospital.  She also 
indicated that she had another child, who was now two years 
old.  The examiner noted that, while her pregnancies with her 
two living children provoked anxiety, she did not have full-
blown depression and was not treated for it.  However, the 
examiner indicated that the veteran did have ongoing anxiety 
and depression for which she had been hospitalized.  

Mental status examination revealed that the veteran's mood 
was mildly depressed and that her affect was anxious and, at 
times, tearful and slightly labile.  Her thought processes 
showed a foreshortened future, some self-deprecatory ideation 
and a great deal of projection of anger onto the service.  
She denied any suicidal ideation.  She had considerable 
worrisomeness, always about her children; she feared being 
away from them and that something would happen to them.  She 
said that every day she was constantly depressed.  She 
indicated that the VA could help her with current psychiatric 
treatment.  

The diagnoses were dysthymia, late onset, with prior history 
of bereavement; and prior history of adjustment disorder, 
with mixed emotional features.  Under Axis IV, psychosocial 
and environmental problems included the deaths of her twins 
and the adverse reactions that she said got worse every 
December.  The examiner noted that the veteran had a 
bereavement process following the deaths of her children and 
later on an adjustment disorder with her marriage and the 
births of her other two boys.  However, the examiner noted 
that the veteran had only in the last couple of years shown 
more persistent signs of affective disturbance, which was 
classified as dysthymic disorder, mixed type, meeting the 
full criteria for late onset dysthymia.  The examiner 
indicated that the veteran ought to be considered for late 
onset dysthymia and the MMPI, Zung scale, Hamilton depression 
scale, and Beck Depression Inventory were recommended.  
Subsequently, this examination was deemed inadequate.  

According to a July 2, 1999 report of contact with a 
physician at the Cleveland VA Medical Center, the veteran had 
been scheduled four times for neuropsychiatric testing and 
had canceled all appointments for various reasons.  The 
physician stated that he could no longer assign resources to 
reschedule the veteran.  An appointment sheet shows that on 
May 24 and May 27, 1999, the veteran failed to report for a 
VA psychological evaluation.  On June 7, 1999, the veteran 
again failed to report for a VA psychological evaluation; 
however, she indicated that she did not report because of a 
transportation problem and that she wanted that the 
examination rescheduled.  On June 9, 1999, the veteran failed 
to report for a VA psychiatric examination.

Legal Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has defined a well-
grounded claim as a claim that is plausible.  In other words, 
a well-grounded claim is meritorious on its own or capable of 
substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the veteran has not submitted evidence of a 
well-grounded claim, there is no duty to assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions of medical causation or a medical diagnosis cannot 
constitute evidence to render a claim well grounded.  
Grottveit, 5 Vet. App. at 93.  Also, evidence, which is 
simply information recorded by a medical examiner and not 
enhanced by any additional medical comment by that physician, 
is not "competent medical evidence" for purposes of 
Grottveit.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326 
(1999).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).  There is a presumption of regularity 
of the administrative process in the absence of clear 
evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).

Analysis

In 1999 alone, the veteran, without good shown, did not 
report for multiple VA psychiatric/psychological examinations 
as required by 38 C.F.R. § 3.326 (1999).  There is no 
indication that she did not receive notification of the 
examinations.  See Mindenhall, 7 Vet. App. at 274.   Since 
this claim is an original compensation claim, the Board must 
rate the claim based on the evidence of record.  See 38 
C.F.R. § 3.655.

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  During service she was 
noted in September 1985 to have some gastrointestinal 
symptoms thought probably to be due to anxiety, and in 
November 1985 she was self-referred to the mental hygiene 
consultation service for personal problems.   However, on the 
May 1988 physical examination, her psychiatric evaluation was 
normal.  She gave birth to premature twins on November 23, 
1990.  Following the death of one baby on November 26, 1990, 
she was noted to have typical grief reaction.  On December 9, 
1990, the other baby died.  By February 1991, an Army 
chaplain had recommended a hardship discharge.  On the 
separation examination, the veteran reported that she had had 
depression or excessive worry, noting that she had had a hard 
time accepting the deaths of her twins.  However, her 
psychiatric status was noted to be normal.    

On the September 1992 VA mental disorders examination, almost 
two years after the death of the twins, uncomplicated 
bereavement was diagnosed.  However, on the September 1996 VA 
psychiatric examination, the diagnosis was adjustment 
disorder with depression and anxiety, with no link made by 
the examiner to veteran's service, the loss of her babies, or 
the previously diagnosed bereavement reaction.  

At the time of the March 1999 VA psychiatric examination, a 
detailed personal history was taken.  However, that 
examination resulted in a diagnosis of late onset dysthymia, 
with the "prior history" of bereavement and adjustment 
disorder noted.  Although the Board, by way of remand, had 
requested the examiner to address specific questions 
including whether any current psychiatric disorder was 
related to the 1992 diagnosis of uncomplicated bereavement, 
the examiner failed to do so.  Moreover, although the 
examiner recommended various psychological tests they were 
not performed.  Accordingly, the veteran was thereafter 
afforded the opportunity for a psychological evaluation and a 
psychiatric examination.  Unfortunately she failed to report 
for several appointments for a psychological evaluation and 
an appointment for a psychiatric examination.  It is not 
shown that her failure to report on all occasions was for 
good cause; thus, particularly in the absence of a well-
grounded claim, the Board finds that the claim must be 
decided on the record and that yet another remand is not 
appropriate. 

Although the Board is sympathetic to the veteran, she has not 
presented a well-grounded claim.  Bereavement has not been 
diagnosed since 1992 and is not currently shown by competent 
evidence.  Although there was a diagnosis of adjustment 
disorder in 1996, the current disorder is late onset 
dysthymia, which was diagnosed in on the 1999 VA examination.  
No competent medical evidence shows a nexus between the 
dysthymia and the veteran's service, the loss of the twins or 
the prior bereavement reaction.  In fact, the last examiner 
noted that the veteran did not have full-blown depression 
during her two post-service pregnancies and he did not relate 
her late onset dysthymia to the bereavement she experienced 
from the in-service deaths of her twins or to her reported 
continued symptomatology.  Therefore, the March 1999 VA 
psychiatric examination does not contain competent medical 
evidence that relates her current acquired psychiatric 
disorder to active service or to her reported continued 
symptomatology.  See Savage, 10 Vet. App. at 498.

Likewise, at the September 1996 VA psychiatric examination, 
the veteran indicated that she believed that during service 
no one cared about her pregnancy and stress because of the 
crisis at that time in the Persian Gulf region and that this 
apathy resulted in her current emotional problems.  This 
notation was information recorded by the September 1996 VA 
examiner and was not enhanced by any additional medical 
comment by the examiner.  Thus, it is not competent medical 
evidence of a relationship between any current acquired 
psychiatric disorder and active service.  LeShore, 8 Vet. 
App. at 409.  Furthermore, the veteran's contentions 
regarding her continued symptoms and her belief that the 
United States Army is responsible for her current emotional 
problems are not competent medical evidence for purposes of 
well grounding this claim since she is not shown to be 
qualified to determine the diagnosis or etiology of a medical 
condition, even though she is competent to report observable 
symptoms.  See Espiritu, 2 Vet. App. at 494-95.  

It is regrettable that the March 1999 examination did not 
sufficiently address the question of whether there is a 
relationship between a current psychiatric disorder and the 
prior grief or bereavement reaction.  While it might have 
been inconvenient for the veteran to report for further VA 
evaluation, the claim can not be allowed without additional 
medical evidence.  In the absence of medical evidence or 
opinion linking the veteran's current psychiatric disorder to 
service or to the bereavement reaction, the claim is not well 
grounded.  

Other Considerations

There is no duty to assist under 38 U.S.C.A. § 5107 in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998).  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  Thus, 
since the claim is not well grounded and since the veteran 
failed to report for previously scheduled VA examinations 
without good cause shown, this claim had to be adjudicated on 
the current evidence of record.   See 38 C.F.R. § 3.655.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause her 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  In that regard, the veteran was asked in August 
1998 to identify any psychiatric treatment or evaluation she 
had had since her discharge from service and to authorize the 
release of her records, but she did not comply.  She is 
advised that if she wishes to reopen her claim and can 
produce medical evidence or opinion of a link between her 
currently diagnosed psychiatric disorder and her military 
service, including the death of the twins or the  bereavement 
reaction, she should do so.   


ORDER

Service connection for a psychiatric disorder is denied. 




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

